Citation Nr: 1741782	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-33 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial higher rating for posttraumatic stress disorder (PTSD), rated 30 percent prior to April 4, 2016; and rated 70 percent as of April 4, 2016.


REPRESENTATION

Veteran represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The August 2011 rating decision granted service connection for PTSD, and assigned an initial 30 percent rating, effective June 29, 2010.  A February 2017 rating decision increased the rating to 70 percent, effective April 4, 2016.  Despite the assignment of an increased rating, the full benefits sought have not been granted and the claim for increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD was productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.

2.  To date the Veteran's PTSD have not been productive of total occupational impairment.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for PTSD throughout the appeal period are  met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

Neither the Veteran nor representative has raised any issues with the duty to notify or duty to assist.  The Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The appeal was remanded in May 2015; the Board directed that additional records be sought and the Veteran be scheduled for a VA examination.  The record shows there was substantial compliance with the remand directives and that the medical evidence now of record, to include this additional VA examination, is sufficient upon which to adjudicate this appeal..

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Different ratings may be assigned for separate periods of time if distinct periods are shown by the competent evidence of record during the pendency of the appeal that warrants different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence. Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another provided that VA offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429 (1995). 

Diagnostic Code 9411 is used to rate PTSD and other mental disorders and applies the General Rating Formula for Mental Disorders.  A 30 percent rating is assigned when a PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

That portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV) prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2016).  The regulation has been changed to designate the current DSM, the DSM-5.  However, that change does not apply to this claim, which was pending at the time of the change.  

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  This case involves assignment of GAF scores and those assignments are relevant to the Veteran's level of impairment due to his PTSD, but not dispositive of the rating warranted.

In evaluating the evidence, the Board also considers the GAF scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61 to 70 indicates some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally reflects that a person is functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41 to 50 indicates there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals), or any serious impairment in social, occupational, or school functioning (e.g., no friends, inability to keep a job).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.

The Board observes that to adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in the VA's Schedule for Rating Disabilities.  Mauerhan v. Principi, 16 Vet. App. 436 (2002) (rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV).

The Veteran asserts that prior to April 4, 2016, PTSD manifested to a degree worse than that contemplated by the assigned 30 percent rating.  

In a March 2011 VA examination, the Veteran was noted as having recurrent and intrusive distressing recollections of the event including images thoughts or perceptions,  as well as intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The Veteran received a GAF score of 55.  The Veteran reported that he was divorced, had a good current relationship with his children and had a few close friends.  There was indication of decrease in work efficiency, but no total occupational or social impairment.  Veteran presented with a history of alcohol dependence, but at the time of the examination had been sober for the past 3 months.

At an April 2016 VA examination the Veteran was given a GAF of 50.  The examiner noted that there was some occupational and social impairment, the Veteran reported difficulty sleeping, recurrent involuntary distressing memories, marked physiological reactions to internal or external cues that symbolize or resemble an aspect of the traumatic events, and past suicide attempts.  However, the Veteran did report no current homicidal or social intent, plan or ideation, as well as maintained a good appearance, good memory, no hallucinations, ability to maintain finances and adequate judgment.  The examiner opined that the Veteran could work, but for no more than 4 hours.

The April 2016 examination was conducted pursuant to the Board remand on the basis of evidence that the disability was more severe than currently rated.  Considering the March 2011 examination, the Board notes that this examination was conducted pursuant to his claim for service connection.  Overall, the Board finds that these examinations both reflect that this disability has been manifested by the Veteran having difficulty controlling his anger and that the April 2016 is, however, a more complete and thorough review of the manifestations of this disability throughout the appeal period.  Resolving any doubt in the Veteran's favor on this issue, the Board grants the 70 percent rating from the date of service connection, June 29, 2010.   Considering these examinations, and there documentation of retrained social and occupational function, to include the ability to socialize with other (present, even if impaired), the Board finds that the disability has not been manifested by total social and occupational impairment at any time in appellate status.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

A rating of 70 percent, but no higher, for PTSD is granted effective June 29, 2010, , subject to the laws and regulations governing the payment of VA monetary benefits.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


